Citation Nr: 0101280	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant





REMAND

The veteran had active service from October 1962 to August 
1963.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2000 at which time it was remanded to 
the RO for further development.  Associated with the record 
since that time have been reports of periodic VA outpatient 
visits showing ongoing treatment and evaluation for various 
purposes, including supportive psychotherapy.  The most 
recent reports of record consist of visits in May 2000.  At 
the time of one visit in mid-month, the veteran was reporting 
additional stress over concern about her son's mental health.

She returned several days later and stated her anxiety was 
much less since restarting Celexa and starting Clonopin, but 
she felt tired in the morning.  Notation was made that her 
judgment and insight were each fair.  She was to return in 
two weeks as a walk-in.

The most recent psychiatric rating examination of record was 
accorded her in May 1998.  She essentially complains that her 
psychiatric disability picture is much more severely 
incapacitating than reflected by the report of that 
examination.  From a review of the medical evidence of 
record, the Board is unable to determine whether an increased 
evaluation is warranted.  As such, additional development is 
necessary.

VA had a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

To insure that VA has met its duty to assist the claimant in 
developing facts pertinent to her claim, the case is REMANDED 
to the RO for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her for her PTSD subsequent to 
May 2000.  After obtaining the proper 
authorization from her, the RO should 
obtain and associate with the claims 
folder copies of treatment records from 
those facilities identified by her which 
have not already been associated with the 
claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and 
extent of symptoms attributable to her 
PTSD.  It is imperative that the claims 
file be made available to the examiner 
prior to the examination.  The examiner 
should offer an opinion as to the 
severity of the appellant's PTSD as it 
bears on her occupational and social 
impairment.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner should provide a global 
assessment of functioning score 
indicating the level of impairment 
produced by the service-connected 
psychiatric disability.

3.  Following completion of the above, 
the RO must review the claims folder and 
make sure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be undertaken.

Thereafter, the RO should readjudicate the claim for an 
increased evaluation for PTSD.  Consideration should be given 
to the assignment of "staged" ratings during the appeal 
period.

To the extent the benefit sought is not granted, the veteran 
and her representative should then be provided with a 
supplemental statement of the case.  Then, she and her 
representative should be afforded a reasonable opportunity to 
respond thereto.  Then, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the appellant until she is further 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in the 
claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




